Citation Nr: 0108976	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-00 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service-connected disability pension purposes.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from April 1974 to May 
1978, and from October 1978 to May 1982.

This appeal arises from a rating decision of December 1998 
from the Winston-Salem, North Carolina, Regional Office (RO).

The veteran presented testimony at a videoconference hearing 
in April 2000 before the undersigned Member of the Board of 
Veterans' Appeals (Board).


REMAND

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Waddell v. Brown, 5 Vet.App. 454, 456 (1993), 
citing Green v. Derwinski, 1 Vet.App. 121 (1991); Lineberger 
v. Brown, 5 Vet. App. 367, 369 (1993); see also 38 C.F.R. § 
3.326 (2000).

Furthermore, very recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases.  The United States Congress has recently 
passed, and the President has signed into law, legislation 
which, in pertinent part, modified and clarified VA's duty to 
assist a claimant in evidentiary development.  See the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  See generally Holliday 
v. Principi, ___ Vet.App. ___, No. 99-1788 (Feb. 22, 2001).

The aforementioned statute contains a number of new 
provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions where 
appropriate to attempt to establish entitlement to benefits.  
As noted above, under both previous and current law, VA has 
long recognized a duty to provide the veteran with full and 
adequate notice of evidentiary requirements, and to 
developing all evidence pertinent to his claim.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation, and to determine whether 
there is additional evidentiary development to be 
accomplished in this case.  See VCAA, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A).

We observe that a statement of the case was issued to the 
veteran in October 1999.  In November 1999, the veteran 
submitted a September 1999 private medical record as part of 
his substantive appeal.  The RO has not addressed this 
medical record.  While the veteran indicated he would waive 
RO consideration of this record at his hearing, evidence 
received prior to certification and transfer of the case to 
the Board must be considered by the RO and a supplemental 
statement of the case issued.  38 C.F.R. § 19.37(a) (2000).  
Therefore, under the law, it is necessary that the case be 
returned to the RO to consider the September 1999 private 
medical record.

In addition, at his hearing before the undersigned, the 
veteran indicated he was receiving continuing VA treatment.  
He has provided copies of Department of Veterans Affairs (VA) 
treatment records through January 2000.  Records of treatment 
subsequent to that time may provide probative evidence for 
assessing his claim.  Accordingly, this case will be returned 
to the RO to obtain VA treatment records.

A December 1994 rating decision was the last decision to 
address the severity of the veteran's non-service-connected 
disabilities.  Since that decision, additional medical 
evidence has been received, and the veteran has received a VA 
examination.  This medical evidence may dictate a change in 
the ratings assigned for the veteran's various disabilities.  
Additionally, the veteran has indicated physical complaints, 
or has submitted medical evidence, pertaining to his knees, 
thoracic spine, psychiatric disorders, and the residuals of 
excision of a lipoma, which have not been assessed by the RO 
and included in a rating decision.  A rating decision that 
reflects the veteran's current disability status for all his 
disabilities is necessary to determine whether he is entitled 
to a permanent and total disability rating for pension 
purposes.

We recognize that the statement of the case issued to the 
veteran in October 1999 contained detailed discussion of the 
veteran's disabilities.  However, we believe additional 
development, as described herein, is necessary before a final 
decision is rendered on the pension claim.  Accordingly, this 
case will be returned to the RO to consider the evidence 
received as part of the veteran's claim, and to rate all 
disabilities shown in the medical evidence.

The veteran underwent a VA examination in June 1999.  
However, no opinion as to the employability of the veteran 
was provided.  The Board is not empowered to make our own 
independent medical determinations, and we must have 
information in the record sufficient to support our 
conclusions in medical matters.  See Rucker v. Brown, 
10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991).  That is true in determining whether 
his disabilities have caused him to be permanently 
unemployable.  Such evidence is necessary to equitably assess 
the veteran's claim.  Accordingly, this case will be returned 
to the RO for further examination of the veteran.

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran identify the VA medical 
facilities where he has received 
treatment from January 2000 to the 
present.

2.  Following receipt of the above 
requested information, the RO should 
request legible copies of medical records 
from the VA medical facilities 
identified.

3.  The RO should request that the 
veteran be scheduled for a VA psychiatric 
examination.  All appropriate tests and 
studies should be conducted.  The 
examiner should be requested to ascertain 
a diagnosis for any psychiatric disorder 
that may be present.  If a psychiatric 
disorder is present, the examiner should 
assess its severity.  The examiner should 
also render an opinion as to whether the 
veteran is unemployable due to any 
psychiatric disorder that may be present.  
The examiner should present all findings, 
and the reasons and bases therefor, in a 
clear, comprehensive, and legible manner 
on the examination report.  The claims 
folder should be made available to the 
examiner for review prior to evaluation 
of the veteran.

4.  The RO should also request that the 
veteran be scheduled for a VA general 
medical examination.  If any specialist 
examinations are deemed appropriate to 
assess the veteran's disabilities, such 
examinations should be scheduled.  All 
appropriate tests and studies should be 
conducted.  The examiner should be 
requested to ascertain a diagnosis for 
all disorders that may be present.  If 
the examiner determines that a diagnosed 
physical disorder is present, its 
severity should be assessed.  The 
examiner should also render an opinion as 
to whether the veteran's disabilities 
have rendered him permanently 
unemployable.  The examiner should 
present all findings, and the reasons and 
bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims folder 
should be made available to the examiner 
for review prior to evaluation of the 
veteran.

5.  Following completion of the above, 
the RO should identify and rate all 
disabilities shown in the medical 
evidence, including any disability 
related to the knees, thoracic spine, the 
residuals of excision of a lipoma, and 
psychiatric disorders.  In assessing the 
veteran's disabilities, the RO should 
also consider the private medical record 
received with his substantive appeal.  
The RO should then determine whether the 
veteran's disabilities cause him to be 
permanently and totally disabled.  The RO 
should conduct any additional evidentiary 
development and/or comply with any 
additional procedures under the Veterans 
Claims Assistance Act of 2000 that may be 
deemed necessary.  

6.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be apprised of 
the applicable period of time within 
which to respond.  The case should then 
be returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).

